Citation Nr: 0813544	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-03 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss and tinnitus.  In October 2007, the veteran testified at 
a videoconference hearing at the RO, before the undersigned 
Veterans Law Judge.  In April 2008, this case was advanced on 
the Board's docket, due to the veteran's advanced age, 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends he has bilateral hearing loss and 
tinnitus as a result of exposure to noise trauma in service.  
He claims that he while in Korea for one year he was a tank 
commander, and upon return to the U.S. he was a rifle 
instructor and a pistol instructor, and that he was never 
provided any hearing protection.

Service medical records are negative for any report of or 
finding of bilateral hearing loss or tinnitus.  The Board 
acknowledges that the lack of any evidence showing that the 
veteran exhibited hearing loss consistent with the regulatory 
threshold requirements for hearing disability during service 
(38 C.F.R. § 3.385) is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court has held that, where there is no 
evidence of the veteran's hearing disability until many years 
after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  

The first post-service evidence of bilateral hearing loss was 
a March 1982 private treatment record, which showed that the 
veteran had a hearing loss disability which does meet the 
criteria in 38 C.F.R. § 3.385. 

On VA examination in September 2005, the veteran reported he 
first noticed hearing loss in the 1970s.  He apparently first 
reported he noticed having tinnitus in the 1970s, but then 
later reported he heard it during service.  Upon audiometric 
testing, pure tone thresholds for the right ear, in decibels, 
at 1000, 2000, 3000, and 4000 hertz (Hz) were:  45, 70, 90, 
and 95, and pure tone thresholds for the left ear, were:  45, 
80, 90, and 100.  Speech recognition scores were 24 percent 
in the right ear and 8 percent in the left ear.  The examiner 
noted he spent two hours testing the veteran and the results 
were "very questionable".  It was noted that, when he was 
re-tested on several frequencies, his responses changed 
(worsened) by 10 to 20 dB.  The examiner noted that the 
veteran heard well during the interview, but that his speech 
recognition was "extremely, extremely poor" and that he 
would not have been able to respond appropriately with that 
severe a level of speech recognition.  The examiner did not 
think the results were reliable, and indicated he was "not 
able to make an opinion on this case based on the 
inconsistencies in testing and history".  The examiner noted 
that, in the audiometric results from 1982, the veteran's 
hearing loss "did not look like a noise induced hearing loss 
but more of a hereditary loss", and that the results from 
the 2005 VA examination looked "like an extension of that 
type of loss, if the tests are accurate".

Submitted by the veteran was a January 2006 letter from a Dr. 
F., of Wind River Ear, Nose & Throat, who reported that the 
veteran was a "patient", and had been evaluated for 
bilateral sensorineural hearing loss.  Dr. F. indicated that 
the veteran's audiometric testing was consistent with that 
diagnosis, with the "most likely cause being loud noise 
exposure", noting that the veteran described "significant 
exposure during his military service".  It is unclear 
whether there may be additional records available from Dr. 
F., including any reports of audiometric testing or 
treatment.  Thus, on remand, the veteran should be asked to 
assist in obtaining any such records.  38 U.S.C.A. § 5103A 
(a),(b); 38 C.F.R. § 3.159 (c).

With regard to the medical evidence of record, the Board 
observes that there is one medical opinion which goes against 
the veteran's claim (i.e., the VA examination report from 
2005), and there is one medical opinion which appears to 
support his claim (the February 2006 letter from Dr. F.).  
Although further delay of this matter is regrettable, in 
order to attempt to reconcile the medical evidence of record, 
as well as to attempt to clarify the exact nature of the 
veteran's bilateral hearing loss and tinnitus, and whether 
such disabilities were caused by service, this case must be 
remanded for further evidentiary development, including 
another VA examination with opinion.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the 
veteran, obtain complete records for the 
veteran from Dr. F. of Wind River Ear, 
Nose & Throat, related to any treatment he 
received for bilateral hearing loss or 
tinnitus, and to specifically include any 
results of audiometric testing.  A 
negative response should be requested if 
no such treatment records are available.  

2.  Schedule the veteran for a VA ear and 
audiometric examination to determine the 
nature and etiology/onset of any current 
hearing loss and tinnitus.  All indicated 
tests and studies should be performed, and 
all clinical findings reported in detail.  
The claims folder, to include a copy of 
this Remand, must be made available to the 
medical examiner for review, and the 
examination report should indicate whether 
such review was performed.  The examiner 
should be made aware of the veteran's 
noise exposure before, during, and after 
service. 

a.  The examiner should specifically be 
asked to review the September 2005 VA 
examination report, the February 2006 
letter from Dr. F ., and any additional 
records obtained from Dr. F., and should 
comment on the significance of any 
findings made.

b.  The examiner should be requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., to a 50-50 
degree of probability) that any current 
hearing loss and/or any current tinnitus 
had its onset in service or is causally 
related to excessive noise exposure in 
service, or whether such onset or 
causation is unlikely (i.e., less than a 
50-50 probability.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran currently has hearing impairment 
and/or tinnitus which is related to his 
active service, on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

2.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

